CAFF, District Judge.
This application is made under section 69 of the Bankruptcy Act (Comp. St. § 9653), which provides:
“A judge may, upon satisfactory proof, by affidavit, that a bankrupt against whom an involuntary petition has been filed and is pending has committed an act of bankruptcy, * * * issue a warrant to the marshal to seize and hold it subject to further orders.”
In this matter the only affidavit submitted with the application is made by one of the attorneys of the petitioning creditors as to statements made to him by certain parties. These statements, except such as were made by the bankrupts, are hearsay and without probative value. In re Kelly (D. C. Tenn.) 91 Fed. 504, 1 Am. Bankr. Rep. 306. The statute requires at least a prima facie case to be made by the applicants. This has not been done in this case, in the face of the answer denying the acts of bankruptcy alleged in the petition, and therefore the application will be denied.